48 F.3d 1225NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
STATE of Minnesota, Appellee,v.Richard W. BULLOCK, Appellant.
No. 94-3576.
United States Court of Appeals,Eighth Circuit.
Submitted:  Feb. 13, 1995.Filed:  Feb. 23, 1995.

Appeal from the United States District Court for the District of Minnesota.
D.Minn.
REVERSED AND REMANDED.
Before FAGG, MAGILL, and BEAM, Circuit Judges.
PER CURIAM.


1
Richard W. Bullock attempted to remove this state court criminal prosecution to federal court under the civil rights removal statute, 28 U.S.C. Sec. 1443 (1988).  The district court determined that removal was improper and dismissed Bullock's case for lack of subject matter jurisdiction.  Bullock appeals.  We conclude removal under Sec. 1443 was improper because Bullock failed to allege that he was being denied or could not enforce a law granting a "specific civil right[ ] stated in terms of racial equality" in the state court.  See Georgia v. Rachel, 384 U.S. 780, 792 (1966).  Nevertheless, the district court should not have dismissed Bullock's case.  Under 28 U.S.C. Sec. 1447(c), once the district court determined that it lacked removal jurisdiction, it should have remanded the case to the state court.  See Continental Cablevision of St. Paul, Inc. v. United States Postal Service, 945 F.2d 1434, 1441 n.3 (8th Cir. 1991).  Accordingly, we reverse and remand for entry of an order remanding the case to the state court.